DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Response to Arguments
Applicant's amendments pertaining to the 35 USC 112(a) rejection have been considered and overcome the 35 USC 112(a) rejection, therefore that rejection has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the final office action fails to provide how one of ordinary skill in the art would have replaced the float actives double reed switches of Steiner with electrical conductivity sensor of Elhajj. Applicant also argues that there is no reasonable expectation of success of the combination. No evidence or statements are provided that argue that the combination would not work or that the combination would destroy Steiner or Elhajj. Furthermore, no evidence or statements are included which indicate that the claimed invention is advantageous in any manner. 
The 35 USC 103 rejection was based on amendments filed on 10/19/2021, and these amendments were deleted due to the 35 USC 112(a) rejection. Therefore the 103 rejection in 
The combination between Steiner and Elhajj would be reasonable and expected because Steainer does indirectly teach that the electrical characteristic varies with the level of the fluid. In figure 2 of Steiner the float #18 contains magnet #44 which controls the activation of reed switches #24 and #22. Based on the liquid level in #12, the float is at a certain height and the system can measure the height of the float by the activation of the reed switches, which are electrical elements. Column 3, lines 46-52 teach that the activation or inactivation of the reed switches indicate the oil level. This teaches that the system in Steiner can electrically sense the level of the fluid based on an electrical characteristic, the characteristic in its broadest reasonable interpretation being an electrical signal based on the activation of the reed switch or lack thereof. Steiner teaches a dipstick system which possess electrical sensing elements that indicate the oil level within a housing. 
Examiner wishes to point out that Elhajj was used to teach “and correlates to an electrical property of the fluid in the reservoir that varies with the varying level of the fluid”. This limitation was rejected under 112(a) and now has been deleted from the claims. Elhajj explicitly teaches “an electrical current flowing the electrically conductive portion” and the Elhajj reference directly correlates measuring and analyzing an electrical signal to determine a liquid level. It can be seen in [0064] and [0068] that the sensor #107 is able to detect the liquid level 
For these reasons, the arguments are not persuasive. 

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10, 11, 12, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner US 5299456 in view of Elhajj US 20110060551.
(Abstract); a dipstick configured to be manually inserted into and removed from the reservoir to enable a user to visually determine the level of the fluid based on clingage of the fluid to a surface of the dipstick, the dipstick including an electrically conductive portion extending over a portion of a length of the dipstick and configured to extend into the fluid and below the level of the fluid (Column 1, lines 15-20 teaches the convention, known, method of removing the dipstick and visually reading the oil mark. The prior arts invention is able capable of being removed for visual observation since it is also inserted into the pump; Column 1, lines 46-55; Figure 2); and a dipstick support structure supporting the dipstick thereon so that the dipstick (Figure 2) and the electrically conductive portion extends into the fluid and below the level of the fluid (Figure 8 shows electrical wiring), an electrical system connected to the electrically conductive portion of the dipstick (Figure 5, #50), and configured to electrically sense the level of the fluid based on an electrical characteristic of an electrical current flowing through the electrically conductive portion of the dipstick (Figure 2; Column 2, line 51 to Column 3, line 52); and a nonconductive material configured to electrically isolate the electrically conductive portion of the dipstick from the dipstick support structure when the dipstick is supported by the dipstick support structure  (Column 2, lines 49-65; Column 3, lines 53-60).”  Steiner does not teach “and correlates to an electrical property of the fluid in the reservoir that varies with the varying level of the fluid.”
Elhajj teaches “that varies with the varying level of the fluid ([0045]; [0064]; [0068]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Elhajj with Steiner. Based on these teaching, one of 

As to claim 2, Steiner teaches “wherein the reservoir is an engine housing and the fluid is oil or a fluid containing oil (Column 4, lines 55-65).”

As to claim 3, Steiner teaches “wherein the dipstick has visible markings thereon corresponding to levels of fluid in the reservoir, and a user can see the level of the fluid on the dipstick when removed from the reservoir based on clingage of the fluid to the dipstick (Column 1, lines 15-20; Column 1, lines 46-55).”

As to claim 4, Steiner teaches “wherein the electrically conductive portion of the dipstick comprises an electrically conductive inner member extending over the length of the dipstick (Figure 8 shows electrical wiring), and the nonconductive material is an outer covering of the nonconductive material that electrically insulates the inner member (Column 2, lines 49-65; Column 3, lines 53-60).”

As to claim 10, Steiner teaches “wherein the reservoir has a wall with an opening therein communicating with the interior of the reservoir (Column 4, lines 55-65), and the dipstick support structure and the dipstick each has a respective electrical contact portion, said electrical (Figure 1; Column 3, lines 5-9).”

As to claim 11, Steiner teaches “wherein the reservoir has a wall with an opening therein communicating with the interior of the reservoir, and the dipstick support structure comprises a housing supported in the opening through which the dipstick extends; said outer part supporting circuitry for the system such that the circuitry may be replaced by replacing the outer part of the housing. (Figure 1, #34, #16 and #36; Figures 4 and 5 show the supporting circuitry being located outside of the housing #12).” Steiner does not explicitly teach that the housing is segmented into an inner and outer part.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the separation of inner and outer housings in order to separate the circuitry from the housing. This allows for easier replacement of circuit components since the circuitry is located outside of the housing.

As to claim 12, Steiner teaches “wherein a cable connecting wiring supplying power to the circuitry extends through the interior of the reservoir and is connected with the inner part of the housing (Figures 1, 2; Column 2, line 63 to Column 3, lines 9), said inner part having electrical contacts thereon that meet with electrical contacts of the circuitry in the outer housing when the inner and outer parts of the housing are installed in the wall of the reservoir (Figure 1; Figures 4 and 5 show the supporting circuitry being located outside of the housing #12).”
(Abstract, Figure 2, Column 2, line 51 to Column 3, line 52), said method comprising: providing a dipstick configured to be removably (Column 1, lines 15-20 teaches the convention, known, method of removing the dipstick and visually reading the oil mark. The prior arts invention is able capable of being removed for visual observation since it is also inserted into the pump; Column 1, lines 46-55; Figure 2) supported so as to extend into the reservoir the dipstick having an electrically conductive portion extending into the liquid in an installed position of the dipstick (Figure 8 shows electrical wiring), said electrically conductive portion of the dipstick being supported in the reservoir with nonconductive material that electrically isolates said electrically conductive portions from the reservoir when in the installed position (Column 2, lines 49-65; Column 3, lines 53-60), and the dipstick having markings thereon configured to indicate the level of the fluid on visual inspection by a user when the dipstick is removed from the reservoir (Column 1, lines 15-20 teaches the convention, known, method of removing the dipstick and visually reading the oil mark. The prior arts invention is able capable of being removed for visual observation since it is also inserted into the pump; Column 1, lines 46-55); producing an electrical output indicative of the level of the fluid, said electrical output being derived electrically from an electrical characteristic of an electrical current flowing in the electrically conductive portion of the dipstick (Figure 2; Column 2, line 51 to Column 3, line 52 teaches that the electrical output of the dipstick changes based on varying levels), and electrically performing a comparison of the level of the fluid to a predetermined level (Figure 2; Column 2, line 51 to Column 3, line 52); and outputting an alert perceptible to the user responsive to the comparison indicating that the level of the fluid is below the predetermined level (Column 5, lines 1-26).” Steiner does not teach 
Elhajj teaches “that varies with the varying level of the fluid when placed in the reservoir in the installed position ([0045]; [0064]; [0068]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Elhajj with Steiner. Based on these teaching, one of ordinary skill in the art would have combined the sensor #107 with the float in Steiner. Since the float is in direct contact with the liquid, the electrical sensors would aid in determining the liquid level alongside the reed switch system. Having 2 types of sensors measure a liquid level aid in increasing accuracy, which can be seen in Elhajj which utilizes both an optical and electrical system. 

As to claim 17, Steiner teaches “wherein the reservoir is an engine housing, and the fluid is oil or a fluid containing oil (Column 4, lines 55-65).”

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner US 5299456 in view of Elhajj US 20110060551 and in further view of Sell US 20040149032.
As to claim 5, Elhajj teaches “and the electrical property of the fluid is a dielectric property of the fluid ([0045] and [0068]).”
The prior arts do not teach the use of capacitance.
Sell teaches “wherein the electrical characteristic is correlated to capacitance of the dipstick relative to dipstick support structure that varies with the level of the fluid (Abstract).”
.

Claims 6-9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner US 5299456 in view of Elhajj US 20110060551 and Sell US 20040149032 and in further view of King US US 20130261539.
As to claim 6, Sell teaches “wherein said electrical system electrically applies the electrical current to the dipstick as a capacitor plate in a capacitor comprising the dipstick (Abstract).”
Steiner and Sell do not teach the step of fully charging and then discharging.
King teaches “and electrically separate structure of the dipstick support structure until the dipstick is fully charged, and then cuts supply of the electrical current to the dipstick so as to allow the dipstick to discharge and so as to produce in the electrical current in the dipstick an electrical output that has a waveform with a frequency that is correlated to the level of fluid into which the dipstick extends. ([0073]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of King with Sell and Steiner. Although the explicit method steps of operation are not mentioned by King, this prior art has the same structural components, therefore the claimed steps of how to use it could be performed by one of ordinary skill in the art. In this apparatus claim, using the frequency is well known since the change in frequency 

As to claim 7, Steiner teaches “and responsive to the comparison indicating that the fluid is below a predetermined level associated with the predetermined frequency value, outputting an alert either audibly or visually, that the fluid level in the reservoir is below said predetermined level (Column 3, lines 61-66; Column 5, lines 1-26).” Steiner and Sell do not teach comparing frequencies.
King teaches “wherein the electrical system makes a comparison of the frequency to a predetermined frequency value ([0073[).”

As to claim 8, Steiner teaches “wherein the electrical system derives a value corresponding to the level of the fluid in the reservoir and outputs said value to a user so as to indicate the level of the fluid in said reservoir (Column 3, lines 61-66; Column 5, lines 1-26).”
King teaches “from the frequency ([0073[).”

As to claim 9, King teaches “wherein said electrical output is a square wave ([0059]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of King with Sell and Steiner. Although the explicit method steps of operation are not mentioned by King, this prior art has the same structural components, therefore the claimed steps of how to use it could be performed by one of ordinary skill in the art. In this apparatus claim, using the frequency is well known since the change in frequency 

As to claim 15, Sell teaches “wherein the electrical characteristic of the electrical current flowing in dipstick corresponds to capacitance thereof relative to the reservoir (Abstract).”
Steiner and Sell do not teach the step of fully charging and then discharging.
King teaches “and the detecting of the capacitance comprises repeatedly applying an electrical current to the dipstick until the dipstick is charged, and then cutting the electrical current to the dipstick until the dipstick discharges, and generating an output signal from the repeated charging and discharging that is a waveform with a frequency that is correlated to the level of fluid into which the dipstick extends in the installed position ([0073]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of King with Sell and Steiner. Although the explicit method steps of operation are not mentioned by King, this prior art has the same structural components, therefore the claimed steps of how to use it could be performed by one of ordinary skill in the art. In this apparatus claim, using the frequency is well known since the change in frequency indicates a change in liquid level. This is just one of many ways that the user can change the input signal to determine liquid levels.

As to claim 16, Steiner teaches “wherein the electrically conductive portion of the dipstick comprises an electrically conductive inner member extending over a portion of a length of the dipstick that reaches below the level of the fluid (Figure 8 shows electrical wiring), and (Figure 1; Column 3, lines 5-9).”


Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner US 5299456 in view of Elhajj US 20110060551 and in view of Bayley US 20120260729.
As to claims 13, Steiner teaches “wherein the reservoir is a vehicle engine (Abstract).” Steiner does not teach circuitry that determines orientation of the engine and evaluating level of fluid sensed based on orientation.
Bayley teaches “and the system includes circuitry determining an orientation of the engine and evaluating the level of fluid sensed by the system based on said orientation ([0032]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Bayley with Steiner. Both prior arts teach the idea of measuring a liquid level within a container, therefore one of ordinary skill could apply the teachings of Bayley to Steiner. Measuring fluid level in a tilted engine is obvious since the vehicles orientation can vary when in operation. Utilizing accelerometers to measure tilt and identify fluid level allows the user to know the liquid level of a tilted engine. 

As to claim 20, Bayley teaches “wherein the method further comprises detecting an orientation of the reservoir electronically, and based on the orientation detected, automatically disregarding or adjusting the level of the fluid detected by the electrical circuitry ([0032]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Bayley with Steiner. Both prior arts teach the idea of . 

Claims 18, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner US 5299456 in view of Elhajj US 20110060551 and in view of McGinnis US 6377052.
As to claim 18, Steiner does not teach the step of retrofitting.
McGinnis teaches “wherein the providing of the dipstick (Abstract) includes retrofitting an engine having a manual dipstick extending through an opening in a wall of the reservoir (Column 2, lines 55-61), said manual dipstick being without electrical sensing of the liquid level, said retrofitting including removing the manual dipstick and installing a housing in the opening in the wall, said housing supporting the electrical sensing dipstick, said housing being sealed in the opening (Claim 16, Column 3 lines 56-65).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McGinnis with Steiner. Retrofitting an engine with an electronic dipstick allows for the user to easily monitor liquid levels in an engine.

As to claim 19, McGinnis teaches “wherein the housing has an outer part and an inner part both supported in the opening in the wall (Figures 1 and 4), said outer part housing therein all of the electrical circuitry of the housing and the inner part having electrical contacts supplying power to the electrical circuitry and receiving therefrom the electrical output (Claim 16, Column 4, lines 4-19).”


As to claim 21, Steiner teaches “a dipstick configured to be manually inserted into and removed from a reservoir in the engine housing to enable a user to visually determine the level of the fluid based on clingage of the fluid to a surface of the dipstick (Column 1, lines 15-20 teaches the convention, known, method of removing the dipstick and visually reading the oil mark. The prior arts invention is able capable of being removed for visual observation since it is also inserted into the pump; Column 1, lines 46-55; Figure 2), the dipstick including an electrically conductive portion extending over a portion of a length of the dipstick and configured to extend into the fluid and below the level of the fluid (Figure 8 shows electrical wiring; Figure 2), a dipstick support structure supporting the dipstick thereon so that the dipstick and the electrically conductive portion extends into the fluid and below the level of the fluid (Figure 5, #50), an electrical system connected to the electrically conductive portion of the dipstick and configured to electrically sense the level of the fluid based on an electrical characteristic of an electrical current flowing through the electrically conductive portion of the dipstick that varies with the varying level of the fluid (Figure 2; Column 2, line 51 to Column 3, line 52), and a nonconductive material configured to electrically isolate the electrically conductive portion of the dipstick from the dipstick support structure when the dipstick is supported by the dipstick support structure (Column 2, lines 49-65; Column 3, lines 53-60).” 
Steiner does not teach “that varies with the varying level of the fluid when placed in the reservoir in the installed position”.
([0045]; [0064]; [0068]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Elhajj with Steiner. Based on these teaching, one of ordinary skill in the art would have combined the sensor #107 with the float in Steiner. Since the float is in direct contact with the liquid, the electrical sensors would aid in determining the liquid level alongside the reed switch system. Having 2 types of sensors measure a liquid level aid in increasing accuracy, which can be seen in Elhajj which utilizes both an optical and electrical system. 
The prior arts do not teach a method of retrofitting.
McGinnis teaches “A method of retrofitting an engine housing holding therein an oil-containing liquid to enable electrical sensing of a level of the oil-containing liquid in said engine housing (Column 2, lines 55-61), removing a preexisting dipstick from the engine housing, and arranging, after the removal of the preexisting dipstick, in the engine housing (Claim 16, Column 3 lines 56-65).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McGinnis with Steiner. Retrofitting an engine with an electronic dipstick allows for the user to easily monitor liquid levels in an engine.

As to claim 22, Steiner teaches “extending a cable that carries an electrical signal therefrom that varies with the level of the fluid in the reservoir from an inner portion of the dipstick support structure through the aperture in the wall (Abstract; Figures 1-4; and connecting the cable to electronics outside the reservoir that receive the electrical signal and (Figures 4 and 5; Figure 4, #46 and #48 are light emitting diodes).” Steiner does not teach a preexisting dipstick.
McGinnis teaches “and further comprising forming an aperture in a wall of the reservoir spaced from the opening of the preexisting dipstick (Figure 4, Column 2, lines 55-61; Column 3, lines 55-65).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McGinnis with Steiner. Retrofitting an engine with an electronic dipstick allows for the user to easily monitor liquid levels in an engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TARUN SINHA/            Primary Examiner, Art Unit 2863